Citation Nr: 1754242	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a March 2007 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating effective October 29, 2006.  The Veteran appealed the rating assigned.  In May 2008 the RO continued the noncompensable evaluation.  In November 2009, the RO issued a rating decision proposing to sever service connection for left ear hearing loss and explained that the March 2007 rating decision improperly awarded service connection because the evidence demonstrated that left ear hearing loss did not meet the criteria required by 38 C.F.R. § 3.385.  In February 2010 the RO issued a decision severing service connection for left ear hearing loss effective May 1, 2010.  The Veteran did not appeal this decision and it has become final.  As such, the issue on appeal (and the issue addressed by the Board in its June 2017 remand and the issue to be addressed by the Board herein) is only the issue of entitlement to an initial compensable rating for right ear hearing loss.  See 38 C.F.R. § 3.400(o) (2017) ("A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.").  

In June 2017, the Board remanded the issue of entitlement to an initial compensable rating for right ear hearing loss for a VA examination, which was accomplished in July 2017.  The case is now returned before the Board.  

The Veteran was scheduled to testify at a November 2015 Travel Board hearing; however, the Veteran was determined to be a no-show for that hearing. To date, the Veteran has not requested a new Board hearing. Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's right ear hearing loss disability was productive of no worse than level I hearing impairment.
CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for an initial rating in excess of 0 percent for right ear hearing loss disability have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board finds that VA's duty to assist has been satisfied with regard to the issue on appeal.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §  5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The evidence of record includes service treatment records, VA treatment records, lay statements submitted by the Veteran, and the reports of various VA examinations.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand in June 2017.  

Moreover, pursuant to the Board's remand in June 2017, the Veteran was most recently afforded a new VA audiology examination in July 2017.  For this examination, the Veteran's claims file was reviewed and the examiner considered the Veteran's complaints and provided findings of a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

While the Board notes that the Veteran, by way of his representative, in the October 2017 Appellate Brief, asserts that his hearing has become worse since the July 2017 VA examination, the Board finds no objective evidence indicating that there has been a material change in the severity of the Veteran's condition since he was last examined in July 2017.  The Veteran has not reported receiving any treatment for his hearing loss after the July 2017 VA examination, and there are no records suggesting an increase in his hearing loss after the July 2017 VA examination.  Thus, the Board concludes the examinations of record are adequate to address the issue on appeal.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A (a)(2) (West 2012).


Initial Increased Rating Claim

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 3.102, 4.3.

Here, the Veteran is appealing the original assignment of a disability evaluation following the award of service connection.  Thus, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85 (b). 

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f).
However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383.

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85 (a).


Legal Analysis & Conclusion

For the entire initial rating period, the Veteran's service-connected right ear hearing loss symptomatology did not more nearly approximate that required for an a higher initial rating in excess of 0 percent under Diagnostic Code 6100.

A February 2007 VA audiology examination report shows an average 39 decibel loss in the right ear, with a speech recognition score of 96.  See February 2007 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 25, with a 35 dB loss at 2000, a 40 loss at 3000, and a 55 dB loss at 4000).  As the examiner has not certified that the use of the speech discrimination test is not appropriate (38 C.F.R. § 4.85(c)), the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85.  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85 (f), into Table VII, results in a 0 percent rating under Diagnostic Code 6100.  

In an October 2007 written statement, the Veteran indicated that he has had a reduction in hearing, and significant, constant, increasing pain and ringing in his ear.  "I have not had a single moment without pain and ringing in my ears.  Every day and minute, I feel significant pain and ringing in [his ear]."  October 2007 Veteran Statement. 

A March 2008 VA audiology examination report shows an average 43 decibel loss in the right ear, with a speech recognition score of 96.  See May 2008 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 25, with a 35 dB loss at 2000, a 50 loss at 3000, and a 60 dB loss at 4000).  As the examiner has not certified that the use of the speech discrimination test is not appropriate (38 C.F.R. § 4.85(c)), the Board assigns the highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85.  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85(f), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

The Board also notes that at the examination, the Veteran also reported "a ringing tinnitus bilateral" that is "annoying, painful, [and] interferes with concentration and interferes with sleep."  May 2008 VA audiology examination report.

A May 2017 VA medical treatment record shows that the Veteran reported that his hearing is fine.

A July 2017 VA audiology examination report shows an average 50 decibel loss in the right ear, with a speech recognition score of 92.  See July 2017 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 30, with a 45 dB loss at 2000, a 55 loss at 3000, and a 70 dB loss at 4000).  As the examiner has not certified that the use of the speech discrimination test is not appropriate (38 C.F.R. § 4.85(c)), the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85.  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85 (f), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

Further, at the examination, the July 2017 examiner also opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (examiners must report the effect of a Veteran's hearing loss on his occupational functioning and daily activities).  Given that there is no evidence the examiner was not competent or credible, the Board finds the opinion is entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 0 percent for his right ear hearing loss under 38 C.F.R. § 4.85 Diagnostic Code 6100 or 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b).  See February 2007 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 25, with a 35 dB loss at 2000, a 40 loss at 3000, and a 55 dB loss at 4000); May 2008 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 25, with a 35 dB loss at 2000, a 50 loss at 3000, and a 60 dB loss at 4000); July 2017 VA audiology examination (Decibel loss (dB) for the right ear at 1000 Hertz is 30, with a 45 dB loss at 2000, a 55 loss at 3000, and a 70 dB loss at 4000).

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial 0 percent disability rating assigned for the Veteran's service-connected right ear hearing loss.  Therefore, the Veteran's claim for an initial evaluation in excess of 0 percent for right ear hearing loss is denied.  See Lendenmann, 3 Vet. App. at 349.


Extraschedular & Other Considerations

Moreover, consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See also October 2017 Appellate Brief (requesting extraschedular rating consideration).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here.  Throughout the appeal period the Veteran has reported decreased hearing and ringing in the ears.  However, these signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 6100 (for hearing loss) and 6260 (for tinnitus, for which the Veteran is currently service-connected).  In short, there is nothing exceptional or unusual about the Veteran's right ear hearing loss.  

The Board notes that in the October 2017 Appellate Brief, the Veteran, by way of his representative, asserts that since being discharged from the military, he has "suffered the consequence of severe hearing loss, which has impacted his life from not only a social standpoint, but more importantly caused marked interference with [his] employment" and that that is why the evaluation does not accurately reflect the severity of his condition.  October 2017 Appellate Brief, p. 3.  However, assuming arguendo that there is marked interference, in Doucette v. Shulkin, the Court held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment" and thus contemplate situations where hearing loss "results in an inability to hear or understand speech or to hear other sounds in various contexts," as the Veteran contends is the case here.  28 Vet. App. 366, 369-7 (2017).  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  

The Board also finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-7 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

Entitlement to an initial disability rating in excess of 0 percent for right ear hearing loss is denied.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


